Lumpkin, Justice.
The material facts appear in the head-note. Under section 4257 of the code, which is still of force, notwithstanding the passage of the Supreme Court practice act of 1889, if the judge is unwilling to sign the bill of ex*336■ceptions as tendered to him, he may, in case he does not ■see fit to make the needful corrections, return the same, within ten daj?s, with his objections in writing. The section is silent as to the length of time 'the party to whom it is returned, or his attorney, will be.allowed to remove the judge’s objections and tender a corrected bill of exceptions; but he certainly should not be allowed for this purpose (in the absence of some good reason for delay) longer than thirty days. In this case more than ■seventy days elapsed after the first bill of exceptions was returned by the judge to counsel for the plaintiff in error. In arriving at this conclusion, we assume that the bill of exceptions brought to this court was tendered to the judge on the day it was certified, there being nothing to show it was tendered at an earlier or different time. No reason whatever appeal’s, or was suggested, for delaying so long after the judge had declined to sign the first bill of exceptions, to tender the second. We have no hesitation in deciding that the latter was tendered too late. See Joseph v. E. T., V. & G. Ry. Co., 92 Ga. 332, 18 S. E. Rep. 294; Pusey v. Sweat, judge, 92 Ga. 809, 19 S. E. Rep. 816.

Writ of error'dismissed.